NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



BARBARO HERIBERTO MESA             )
RODRIGUEZ,                         )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2433
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Andrew F. Rier and Jonathan E. Jordan of
Rier Jordan, P.A., Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.